Citation Nr: 9917654	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  98-09 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to May 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which found that the veteran had 
failed to submit new and material evidence to reopen a claim 
of entitlement to service connection for a nervous disorder.  
The Board notes that although both the Notice of Disagreement 
and the substantive appeal purport to include as appellate 
issues matters pertaining to a head injury and to post-
traumatic stress disorder, review of the claims file 
discloses that these issues are not the subject of a current 
claim.  Therefore, these issues are not now before the Board.


FINDINGS OF FACT

1.  A July 1996 Board decision found that the veteran's claim 
for entitlement to service connection for a psychiatric 
disorder was not well grounded.

2.  Evidence added to the record since the July 1996 Board 
decision is duplicative or cumulative of evidence previously 
of record and, although relevant, is not probative or so 
significant that it must be considered to decide fairly the 
merits of the claim.

3.  This case does not involve medical complexity or 
controversy.


CONCLUSIONS OF LAW

1.  The Board's July 1996 decision disallowed the veteran's 
claim for entitlement to service connection for a psychiatric 
disorder.  38 U.S.C.A. § 7104(b) (West 1991 & Supp. 1998).

2.  No new and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).

3.  An independent medical expert opinion is not warranted.  
38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. §§ 3.328 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that there is new and material evidence 
sufficient to reopen his previously denied claim of 
entitlement to service connection for a nervous disorder.  In 
July 1996 the Board considered and denied the veteran's 
claimed entitlement to service connection.  The denial was 
based upon a finding that the veteran's claim was not well 
grounded because of a lack of evidence that the veteran had a 
psychiatric disorder in service or within a year of 
separation from service, and a lack of medical evidence of a 
causal link between a psychiatric disorder and the veteran's 
period of active service.  Since July 1996 the veteran has 
submitted additional evidence which is considered here.

The VA may reopen and readjudicate a Board disallowance only 
upon a finding of new and material evidence.  38 U.S.C.A. §§  
5108, 7104(b); 38 C.F.R. § 3.156(a) (1998); see Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  New and material 
evidence is evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a).  If VA finds 
evidence to be new and material it then determines whether 
the claim is well grounded.  Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc).  The VA then evaluates a well-
grounded claim on the merits after ensuring fulfillment of 
the duty to assist.  Id.; 38 U.S.C.A. § 5107.

The evidence of record at the time of the Board's July 1996 
decision included the veteran's service medical records and 
VA and other medical records of the veteran's 
hospitalization, treatment and examination for a psychiatric 
disorder from June 1965 to October 1993.  In its July 1996 
decision the Board found that although evidence demonstrated 
that the veteran had chronic schizophrenia, there was no 
competent medical evidence showing either that the veteran 
incurred this disorder in service or within a year 
thereafter, or that there was a causal relationship between 
the veteran's period of active service and his nervous 
disorder.

Evidence added to the record since the July 1996 decision 
includes VA hospitalization and treatment records from 
December 1996 to October 1997.  Although this evidence is new 
because it had not been associated with the claims file prior 
to July 1996, it is cumulative and redundant because it 
continues the diagnosis of the nervous disorder previously of 
record and documents continuing symptomatology and treatment 
of the disorder.  However, this evidence does not bear 
directly and substantially upon the issues of when the 
veteran incurred a nervous disorder or whether there was a 
causal connection between this disorder and his period of 
active service.  Therefore, the Board finds that the 
additional medical records by themselves and in connection 
with evidence previously assembled are not so significant 
that they must be considered to decide fairly the merits of 
the claim and cannot constitute new and material evidence.

The Board also notes that the veteran's attorney has 
requested an independent medical examination.  See 38 C.F.R. 
§ 3.328 (1998).  The medical complexity or controversy 
inherent in a pending claim may warrant obtaining an advisory 
medical opinion from a medical expert who is not a VA 
employee.  Id.  However, the Board is unable to conclude that 
the issue on appeal involves identifiable medical complexity 
or controversy.  Indeed, the claim has failed to reach well-
grounded status simply due to lack of evidence of in service 
incurrance and a lack of medical evidence of causation.  
There is nothing about any aspect of this matter suggesting 
medical complexity or controversy requiring review by a 
medical expert.

The RO's explanation of its November 1997 decision not to 
reopen includes a statement to the effect that newly 
submitted evidence cannot be new and material if it would not 
change the outcome of a case when viewed in the context of 
all other evidence of record.  This interpretation of the 
requirements to reopen a previously denied claim is now 
invalid.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed Cir. 
1998).  Nevertheless, the Board finds that the veteran has 
not been prejudiced by the RO's recitation of an erroneous 
interpretation of VA regulations because the RO also has 
provided valid reasons for declining to reopen the veteran's 
claim and because the RO has provided the veteran with the 
full text 38 C.F.R. § 3.156.

Based upon the foregoing the Board concludes that no new and 
material evidence has been presented to reopen the previously 
disallowed claim for entitlement to service connection for a 
nervous disorder and that the Board's July 1996 decision 
remains final.


ORDER

There being no new and material evidence, reopening of the 
claim of entitlement to service connection for a nervous 
disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

